UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.  Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Damon    Emanuel       Elliott           seeks    to    appeal      the   district

court’s order denying relief on his motion for certificate of

appealability          in    his    28       U.S.C.A.         § 2255     (West     Supp.     2010)

proceedings.           The    order      is       not    appealable         unless   a     circuit

justice   or     judge       issues      a    certificate         of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability will

not    issue    absent       “a    substantial           showing       of   the    denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating             that     reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El        v.    Cockrell,          537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and conclude that Elliott has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3